     Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 1 of 27



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION

 Sherecia Willis, Individually and as Next
 Friend, Parent, and Natural Guardian of
 Minor Child, CW,

 Plaintiffs,

 v.
 United States of America,
 First Defendant,
                                                     Civil File No. 1:17-cv-00015
 Venkatesan Gorantla, M.D.,
 Second Defendant,

 Augusta Hospital LLC (DE) d/b/a Trinity
 Hospital of Augusta,
 Third Defendant,

 Augusta Physician Services, LLC,
 Fourth Defendant,

 Defendants.

    VERIFIED PETITION TO APPROVE SETTLEMENT AS TO DEFENDANTS
  AUGUSTA HOSPITAL, AUGUSTA PHYSICIANS SERVICES, AND VENKATESAN
    GORANTLA, ATTORNEY-CLIENT CONTRACT, AND DISBURSEMENT OF
                         SETTLEMENT FUNDS

       Come now CW, a minor child, by and through his next friend and natural guardian,

SHERECIA WILLIS and his court-appointed guardian ad litem, JAMES S. MURRAY, and

pursuant to Local Rule 17.1, file this Petition to Approve Settlement and Motion to Seal Court

Files, showing the Court as follows:

                                                1.

       This is a case where Plaintiffs alleged professional negligence arising out of the medical

care and treatment rendered by Defendants, UNITED STATES OF AMERICA, VENKATESAN

GORANTLA, AUGUSTA HOSPITAL, and AUGUSTA PHYSICIAN SERVICES to Sherecia
     Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 2 of 27



Willis and CW, a minor, on or about January 26 through February 1, 2016. A civil action was filed

by Sherecia Willis, individually and as next friend, parent, and natural guardian of minor seeking

general damages for his pain and suffering from the date of injury through life expectancy, and for

special damages for medical and other expenses he will incur from the age of majority through his

life expectancy. The lawsuit was also filed by Sherecia Willis, individually, seeking special

damages for medical and other expenses incurred, and to be incurred, by or on behalf of CW from

the date of the injury until CW attains age of majority, and for general damages to compensate

them for loss of the services of their son.

                                                  2.

        The above-captioned civil action was vigorously contested as all Defendants denied

liability, causation, and extent of damages. In prosecuting the case, the parties engaged in thorough

discovery including depositions of numerous physicians and nurses and both parties’ submitting

expert reports from multiple experts in obstetrics, neonatology, neurology, neuroradiology,

placental pathology, nursing, life-care planning, and economics.

                                                  3.

       After nearly two years of litigation, Plaintiffs and Defendants Venkatesan Gorantla,

Augusta Hospital, and Augusta Physician Services (the “Augusta Defendants”), have reached a

confidential agreement to settle Plaintiffs’ claims against the Augusta Defendants, subject to Court

approval.

                                                  4.

       Plaintiffs intend to file a separate petition regarding settlement with Defendant United

States. Counsel for all Defendants have authorized Plaintiffs to represent to this Court that they do

not oppose the instant motion.
     Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 3 of 27



                                                 5.

       Plaintiffs and the Augusta Defendants believe the proposed settlement is a fair, reasonable,

and just compromise because the facts and circumstances surrounding the incident have been fully

investigated. Even though this compromise and settlement is fair, just, reasonable, and in the best

interest of Plaintiffs given the substantial risk involved with facing a jury trial, Plaintiffs

significantly compromised in order to reach this settlement and, as a result, were not made whole

or completely compensated by this settlement for all economic and noneconomic losses they have

suffered and will continue to suffer.

                                                 6.

       On October 8, 2019, the United States District Court for the Southern District of Georgia

appointed James S. Murray as Guardian Ad Litem of CW. As such, James S. Murray is authorized

to present this Motion to release CW’s claim against the Augusta Defendants. (Doc. 221.)

(Attached hereto as Exhibit A is a true and correct copy of the Court’s order appointing James S.

Murray Guardian Ad Litem of CW.) Upon information and belief, because no funds are being held

on behalf of a minor, no conservator is needed, and, because the case was settled as part of this

Court’s mediation process, no approval by the probate court is necessary.

                                                 7.

       Sherecia Willis, individually and as natural guardian of CW, a minor, and James S. Murray,

as Guardian Ad Litem entered into an attorney-client contract with Chuck R. Pardue of Pardue &

Associates, P.C.; Nelson O. Tyrone, III of Tyrone Law Firm; and Leighton Moore of The Moore

Law Firm, P.C., to represent them and pursue claims against the alleged negligent parties in

connection with injuries sustained by CW and their damages arising from those injuries.

                                                 8.
     Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 4 of 27



       In support of this Motion, Plaintiffs hereby file it with the following documents for the

public record:

       a. Order Appointing Guardian Ad Litem (copy) (attached as Exhibit A);

       b. Attorney-Client Contract (copy) (attached as Exhibit B);

       c. Draft Settlement and Release Agreement (copy) (attached as Exhibit C);

       d. Settlement Disbursement Statement (attached as Exhibit D);

       e. Letter from Georgia Department of Community Health (copy) (attached as Exhibit E);

            and

       f.   Letter from U.S. Department of Veterans Affairs, Veterans Health Administration

            (copy) (attached as Exhibit F).

                                                   9.

       The Settlement Disbursement Statement (attached hereto as Exhibit D) proposes the

distribution of net settlement funds and provides the dollar amounts of the same. The net settlement

(i.e., the settlement amount, less attorney’s fees, litigation expenses, and funds held for additional

expenses) shall be paid to clients as follows: 10% shall be paid to Sherecia Willis and Derrique

Newsome; and 90% shall be paid to a special needs trust.

                                                   10.

       Plaintiffs show that CW received no medical assistance through the Georgia Department

of Community Health and that the Health Department is not claiming a right of reimbursement.

(A true and correct copy of correspondence received by counsel for the Plaintiffs from the Health

Department dated September 6, 2019 is attached hereto as Exhibit E.)
     Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 5 of 27



                                                  11.

       Plaintiffs show that while CW did receive medical assistance through the U.S. Department

of Veterans Affairs, Veterans Health Administration via CHAMPS VA, the VHA has confirmed

that it has not posted any paid claims and has no outstanding lien against CW regarding his injuries.

(A true and correct copy of correspondence received by counsel for Plaintiffs dated September 4,

2019 is attached hereto as Exhibit F.)

       WHEREFORE, the Plaintiffs represent to this Court that this settlement is reasonable and

is in the best interest of all parties involved and because the claim involves a minor, Plaintiffs

respectfully request in accordance with Local Rule 17.1 that this Court issue an Order to (1)

approve this settlement between Plaintiffs and the Augusta Defendants; (2) approve the Attorney-

Client Contract; and (3) approve the disbursement of settlement funds as specified in the

Settlement Disbursement Statement.

       Respectfully submitted this 10th day of January 2020.



                                                   Respectfully submitted,
                                                   /s/ Daniel J. Conner, Jr.
                                                   Nelson O. Tyrone, III
                                                   Georgia Bar No. 721189
                                                   (admitted Pro Hac Vice)
                                                   Daniel J. Conner Jr.
                                                   Georgia Bar No. 940568
    Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 6 of 27



TYRONE LAW FIRM
1201 Peachtree St., NE
400 Colony Square, Suite 2000
Atlanta, GA 30361
404.377.0017

Leighton Moore
THE MOORE LAW FIRM, PC
100 Peachtree St. Suite 2600
Atlanta, GA 30303
678.237.0330

Charles Pardue
PARDUE AND ASSOCIATES, P.C.
211 B. Bobby Jones Expressway
Martinez, GA 30907
706.823.2000
Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 7 of 27
     Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 8 of 27



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION

 Sherecia Willis, Individually and as Next
 Friend, Parent, and Natural Guardian of
 Minor Child, CW,

 Plaintiffs,

 v.
 United States of America,
 First Defendant,
                                                       Civil File No. 1:17-cv-00015
 Venkatesan Gorantla, M.D.,
 Second Defendant,

 Augusta Hospital LLC (DE) d/b/a Trinity
 Hospital of Augusta,
 Third Defendant,

 Augusta Physician Services, LLC,
 Fourth Defendant,

 Defendants.

                                 CERTICATE OF SERVICE

       Plaintiff hereby certifies that the undersigned has this day served the foregoing Petition to

Approve Settlement upon all parties of record via email as addressed as follows:

 Shannon Statkus, Esq.                            James Painter, Esq.
 Jason Blanchard, Esq.                            F. Michael Taylor, Esq.
 Assistant US Attorney                            Andrew Murdison
 SOUTHERN DISTRICT OF GA                          BRENNAN, WASDEN & PAINTER, LLC
 P.O. Box 2017                                    801 Broad Street, Suite 501
 Augusta, GA 30903                                Augusta, GA 30901

This 10th day of January 2020.

                                                     Respectfully submitted,

                                                     /s/ Daniel J. Conner, Jr.
                                                     Nelson O. Tyrone, III
                                                     Georgia Bar No. 721189
                                                     (admitted Pro Hac Vice)
     Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 9 of 27



TYRONE LAW FIRM
1201 Peachtree St., N.E., Suite 2000
Atlanta, GA 30361
    Case1:17-cv-00015-JRH-BKE
   Case  1:17-cv-00015-JRH-BKE Document
                                Document229
                                         221 Filed
                                              Filed01/10/20
                                                    10/08/19 Page
                                                              Page10
                                                                   1 of 3
                                                                        27



             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


SHERECIA WILLIS, Individually *
and as Next Friend, Parent and *
Natural     Guardian      of        Minor   *
Child, CW,                                  *
                                            •A-


       Plaintiff,                           *
                                            •k


             V.                             *              CV 117-015
                                            *


UNITED STATES OF AMERICA, et                *
al.,
                                            *


       Defendants.                          *




                                         ORDER




       Before   the   Court    is    Plaintiff      Sherecia   Willis's,   as   next

friend, parent, and natural guardian of minor child C.W., Motion

to File Petition for Guardian Ad Litem with the Petition attached.^

(Mot. to File Pet., Doc. 195; Pet., Doc. 195-1.)                     Through the

Petition, Ms. Willis asks the Court to appoint Attorney James S.

Murray as guardian       ad litem for             her child, C.W.,   pursuant to

Federal Rule of Civil Procedure 17(c).^                 Ms. Willis brought this

action individually and             as   C.W.'s    representative.      Defendants




1 Plaintiff also filed a motion for a status update on the motion (Doc. 220),
which the Court GRANTS and addresses through the following Order.
2 According to the Petition, Attorney Murray "is willing to serve as guardian
ad litem of [C.W.] and is fully competent to understand and protect the rights
of the minor and has no interest adverse to that of the minor."      (Pet. 5 5; see
also Consent to Appointment, Doc. 195-2, at 3.)



                                                               EXHIBIT A
     Case
      Case1:17-cv-00015-JRH-BKE
           1:17-cv-00015-JRH-BKE Document
                                  Document229
                                           221 Filed
                                                Filed01/10/20
                                                      10/08/19 Page
                                                                Page11
                                                                     2 of 3
                                                                          27



declined to respond to the Petition; thus, the Court deems the

Petition unopposed.           See LR 7.5, SDGa.

          Rule 17(c)(2) provides, in part; ^^The court must appoint a

guardian       ad    litem — or       issue     another      appropriate         order — to

protect a minor . . . who is unrepresented in an action."                                  The

rule only applies when the minor is unrepresented.                                Baloco v.

Drummond Co., 767 F.3d 1229, 1241 n.l6 (11th Cir. 2014).                              A parent

may properly represent his or her child.                     See Burke v. Smith, 252

F.3d 1260, 1264 (11th Cir. 2001) (finding minor represented by

mother); Croce v. Bromley Corp., 623 F.2d 1084, 1093 (5th Cir.

1980) (stating the minor was represented when "the child's legal

guardian, his mother, brought th[e] action on his behalf").

          Currently, C.W. is represented by his mother, Ms. Willis.^

The Court need not interfere with this representation absent a

conflict of interest.             See Burke, 252 F.3d at 1264.               As stated by

the Eleventh Circuit:


          [U]nless a conflict of interest exists between the
          representative and minor, a district court need not even
          consider the question whether a guardian ad litem should
          be   appointed. . . . Generally,   when   a   minor   is
          represented by a parent who is a party to the lawsuit
          and who has the same interests as the child there is no
          inherent conflict of interest. . . . Where it is evident
          that a conflict of interest exists between the parent
          and minor, however, the district court has a duty to
          determine whether a guardian ad litem is needed." See
          In re Chicago, Rock Island & Pac. R.R. Co., 788 F.2d
          1280, 1282 (7th Cir. 1986) ("If there was some reason to
          think that the infant's mother would not represent the

3   The   Petition   fails   to   include   enough   facts   for   the   Court   to   determine
otherwise.
   Case
    Case1:17-cv-00015-JRH-BKE
         1:17-cv-00015-JRH-BKE Document
                                Document229
                                         221 Filed
                                              Filed01/10/20
                                                    10/08/19 Page
                                                              Page12
                                                                   3 of 3
                                                                        27



      infant's interests adequately, the district court would,
      we may assume, be required (and certainly would be
      empowered) to appoint a guardian ad litem to represent
      the infant.").

Id. (some internal citations omitted).

      Given   the   settlement of this case          (see   Doc.   219) and   Ms.

Willis's Petition, there is reason to question whether Ms. Willis

is able to adequately represent C.W.'s interests.                  In addition,

the     Petition    is   unopposed    and   Ms.    Willis,      C.W.'s   current

representative, consents to the appointment.''                  (See Consent to

Appointment, at 2.)          Upon due consideration and based upon the

foregoing,    the    Court   GRANTS   the   Motion    to    File   Petition   for

Guardian Ad Litem (Doc. 195) and the attached Petition and APPOINTS

James S. Murray as guardian ad litem for C.W. in this matter.

      ORDER ENTERED at Augusta, Georgia, this               Q    day of October,

2019.




                                      J. RAllDAij^ALL, CHIEF JUDGE
                                      UNITED S:PATES DISTRICT COURT
                                                  DISTRICT OF GEORGIA




 C.W.'s father, Derrique Newsome, also consents to the appointment.      (Consent
to Appointment, at 2.)
              Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 13 of 27



                                              Law Offices

                     Pardue & Associates, P.C.
                                  211 Bobby Jones Expressway, Suite A
                                        Martinez, Georgia 30907
Chuck R. Pardue                                                                      Shellana J. Welch
E-Mail: chuckpardue@gmail.com                                       Email: Shellana.welch@gmail.com
Telephone : (706) 823-2000                                                    Facsimile: (706)722-0149

                                                                              employ and engage you to
                                                                              have . cj. ailjlst
                                                                                        9
                                                                               . �la,\
                                                                                                                 C.W.
        For such professional services, I hereby agree to pay you twenty (20%) percent of the gross
amount you recover for me or on my behalf (which terms shall include the fair market value of any
property which may be recovered), provided the case settles without a lawsuit being filed. If a lawsuit is
filed the attorney's fees will be twenty--five (25%) percent of the gross amount recovered. fa the event of
an appeal, the fee will be increased by an amount to be agreed upon at that time. It is understood that I will
cooperate with you fully in the prosecution of my case.

       It is understood that any payment to you for such Attorney's fees is entirely contingent upon your
making a recovery for me on my behalf of money or property.

         All reasonable expenses incurred by the attorney in the handling of this shall be paid and
reimbursed out of the client's part of any settlement or recovery. The expenses to be reimbursed are such
expenses that be necessary to process the client's claim including, without limitation, court costs,
consultant fees, postage, travel, and parking expenses. The amounts advance by attorneys to pay
reimbursable expenses as set forth above shall be paid by the client within thirty (30) days of when billed
or if attorney advances said costs, will bear interest rate of the Bank Rate Monitor National Index for
 personal loans effective on the date of the initial advance.

          Attorney may, at his sole discretion and expense, associate any other attorney for representation of
 the client.

        You are authorized to fully investigate my claim and should you file suit or other legal
 proceedings on my behalf, to fully prepare for and prosecute that same. If after reasonable investigation of
 such upon notification to me of such fact, you may withdraw from representation under this agreement.

          I further agree that from the proceed of any such recovery whether by settlement, judgment, or
  otherwise, you may deduct the attorney's fees to which you are entitled, a:nd all the costr3 and expenses
  which remain unpaid, and I further agree that you may deduct the amount of all unpaid bills for doctor's
  hospitals, and related items, making disbursements of such funds directly to them.




                                                                                       EXHIBIT B
      Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 14 of 27
                                 Law Offices

                      Pardue & Associates, P.C.
                                  211 Bobby Jones Expressway, Suite A
                                        Martinez, Georgia 30907
Chuck R. Pardue        i                                                               Shellana J. Welch
E-Mail: chuckpardue@ginail.com                                        Email: Shellana.welch@gmail.com
Telephone: (706) 823-2000                                                       Facsimile: (706)722-0149


                     5 li r .,
I, the undersigned, ____,___rr r1c ,· 0 UF1"
                                      ______/J
                                              1
                                               ,l /<__, employ and engage you to represent me in

 "1ef.t(fqy/ /µJlf PllAr'flrf Fc,t;               �v fJOlv
connection with any and all claims, which I may have against any and all persons arising out of

                                                                                                                  C.W.
        For such professional services, I hereby agree to pay you fo1iy (40%) percent of the gross amount
you recover for me or on my behalf (which terms shall include the fair market value of any property
which may be recovered), provided the case settles without a law suit being filed, the attorney's fees will
be forty (40%) percent of the gross amount recovered. In the event of an appeal, the fee wiH be increased
by an amount to be agreed upon at that time. It is understood that I will cooperate with you fully in the
prosecution of my case.

       It is understood that any payment to you for such Attorney's fees is entirely contingent upon your
making a recovery for me on my behalf of money or property.

        All reasonable expenses incurred by the attorney in the handling of this shall be paid and
reimbursed out of the client's part of any settlement or recovery. The expenses to be reimbursed are such
expenses that are necessary to process the client's claim including, without limitation, court costs,
consultation fees, medical expert witnesses fees and costs, bonds, cost of records, transcripts or
depositions, long distance telephone calls, duplication of records exhibits postage, travel, and parking
expenses. The amounts advance by attorneys to pay reimbursable expenses as set forth �bove shall be
paid by client within thirty (30) days of when billed or if attorney advanced said costs, will bear interest at
the rate of the Bank Rate Monitor National Index for personal loans effective on the date of the initial
 advance.

          Attorney may, at his sole discretion and expense, associate any other attorney for representation
 of the client.

        You are authorized to fully investigate my claim and should you file suit or other legal
 proceedings on my behalf, to fully prepare and prosecute that same. If after reasonable investigation of
 such upon notification to me of such fact, you may withdraw from representation under this agreement.

         I further agree that from the proceed of any such recovery whether by settlement, judgment, or
 otherwise, you may deduct the attorney's fees to which you are entitled, and all costs and expenses which
 remain unpaid, and I further agree that you may deduct the amount of all unpaid bills for doctors,
 hospitals, and related items, making disbursements of such funds directly to them.

 Signed and sealed the   J)     day of    fc:l,tu{ij/ ,j   2015.
                                                     I


 Witness                                                     Client
       Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 15 of 27




                             DISCLOSURE AND CONSENT
1. Pardue and Associates, P.C. was retained on February 23 and March 1, 2016 by Sherecia
Willis for representation on a medical malpractice case due to brain injury to           . C.W.

2. The representation is under the terms of written agreements that provide, among other things,
that the total contingent (only to be paid if attorneys are successful in obtaining a recovery)
attorney fees for the services against the Federal Government (FTCA) will be 25 % of the Gross
recovery paid by the Government; and against Trinity Hospital and other non-Federal
Government providers 40 % of the Gross Recovery paid by those medical providers.

3. Pardue and Associates, P.C. desires to associate Tyrone Law Firm and Moore Law Firm, P.C.
to represent Sherecia Willis on a medical malpractice case due to brain injury to          . C.W.

4. The proceeds of the attorney fee portion of the monetary recovery for this case will be paid as
follows:

        Pardue and Associates, P.C., 45% of net attorney fees,

        Tyrone Law Firm, Nelson Tyrone, attorney, 45% of net attorney fees,

        Moore Law Firm, Leighton Moore, attorney, 10% of net attorney fees.

5. The payment will be at the expense of Pardue and Associates PC and the association will not
be the cause for any increase in attorney fees to Sherecia Willis.



c�l�                                  brr: q_ ) ()11
                                     DATE      1
Attorney at Law


I understand that Tyrone Law Firm and Moore Law Firm, P.C. are being associated with my
case and that Pardue and Associates, P.C. will pay Nelson Tyrone 45% of the attorney fees and
Leighton Moore 10% of the attorney fees. I consent to the association and fee splitting.



This   f� day of December, 2017.
                                             Sherecia Willis individually and as
                                             next of kin of                . C.W.
       Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 16 of 27



                         RELEASE AND INDEMNITY AGREEMENT

This Release, dated October ____, 20191, is given

By:      Sherecia Willis, Individually and as Next Friend, Parent, and Natural Guardian of
         Minor Child, CW; Derrique Newsome; and James S. Murray, as Guardian Ad Litem
         for minor child CW, collectively referred to as “Releasors,”

To:      Defendants Augusta Hospital, LLC d/b/a Trinity Hospital of Augusta, Venkatesan
         Gorantla, MD, Augusta Physician Services, LLC, and, together with their officers,
         directors, servants, insurers, employees, agents, representatives, principals,
         attorneys, subsidiaries, affiliates, distributors, assigns, predecessors and successors in
         interest, collectively referred to as “Releasees.”

1.       General Terms and Release of Claims.

        In full settlement of their claims against Releasees, including all claims against Releasees
they are asserting individually and on behalf of CW, Releasors enter into this Release, as defined
herein. Releasors release and give up any and all claims and rights which Releasors may have
against Releasees through the date of this Release. The payment set out herein is specifically for
damages claimed by Releasors/Plaintiff against Releasees to have been incurred from January
2016 to present related to the claims against Releasees as specified in the lawsuit captioned as
follows: “Sherecia Willis, Individually and as Next Friend, Parent, and Natural Guardian of
Minor Child, CW v. United States of America, Venkatesan Gorantla, MD, Trinity Hospital of
Augusta, and Augusta Physician Services, LLC.” pending in the United State District Court –
Southern District of Georgia, Augusta Division, Civil Action No. 1:17-cv-00015-JRH-BKE
(hereinafter referred to as “the Action”).

         In addition, Releasors specifically release and forever discharge Releasees from all legal
liability as set forth herein, including:

        Any and all past, present and future claims, demands, actions, causes of action, verdicts,
judgments and awards of every kind whatsoever for any injuries, rights, damages, costs, losses of
consortium, loss of services, hospital, medical, drug, physical therapy, and all other expenses and
compensation of any nature whatsoever, including wrongful death claims, whether based on a tort,
contract, or other theory of recovery, which the Releasors now have, or which may hereafter accrue
or otherwise be acquired, on account of the alleged injuries of Releasors and/or CW (including the
associated risks, natural progression, consequences, future manifestation and treatment, including
but not limited to surgery, of all such injuries and conditions, and the fear of same, and loss of
consortium), along with any injuries or conditions to Releasors; damages, costs, expenses,
attorneys’ fees, contribution, indemnity, reimbursement and compensation of any kind, now
existing, or which may hereafter arise, including death, whether known or unknown, including
without limitation, all claims arising from or out of the events alleged to have occurred from


1
    Dated as of the date of last signature to Release and Indemnity Agreement.

                                                                      EXHIBIT C
     Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 17 of 27



January 2016 forward, including, but not limited to, all claims asserted or that could have been
asserted against Releasees in the Action (including claims alleged in Plaintiff/Releasors’
Complaint).

        Releasors agree to a stipulation of dismissal with prejudice of the Action against Releasees.
Releasors also agree that they will not commence, prosecute against the Releasees or any agent,
employee or insurer of Releasees any action or other proceeding based upon any claims, demands,
actions, causes of action, obligations, liabilities or damages herein released.

2.     Payment.

       In consideration for this Release, Releasors have agreed to accept from Releasees the
amount of Three Million Five Hundred Fifty Thousand Dollars ($3,550,000.00), specifically for
all damages/injuries claimed to have occurred January 2016 to present related to claims against
Releasees as specified in the Action, including but not limited to those alleged in the Complaint.
The payment shall be in a form and manner directed by Releasors, i.e. structured settlement,
Special Needs Trust, one or more annuities, lump sum, or otherwise. This payment is also in
consideration, however, for all other provisions agreed upon herein. It is agreed and understood
that payment is being made by Community Health Systems, successor in interest of Augusta
Hospital LLC, on behalf of Defendants Augusta Hospital, LLC d/b/a Trinity Hospital of Augusta,
Venkatesan Gorantla, MD, and Augusta Physician Services, LLC. It is further agreed and
understood that of this amount, One Hundred Dollars ($100.00) is the consideration paid for the
confidentiality portion of this agreement as is further set forth in Paragraph No. 12 of this Release.

3.     Warranty Regarding Liens and Medicare/Medicaid

        Releasors expressly warrant and covenant that there are no medical, governmental,
attorneys’ fees or professional services claims arising out of the injuries claimed in the civil actions
referenced above which might be asserted against the Releasees, or any other liens (hereinafter
collectively referred to as “Liens”) on any recovery in the civil actions. Alternatively, Releasors
warrant and covenant that any such Liens will be satisfied from the proceeds of this settlement and
further warrant and covenant that such Liens are subject to the indemnification provisions
contained herein. The Releasors warrant and covenant that any trust created with proceeds of this
settlement shall specifically provide that the trust is authorized and required to pay any such
present or future liens.

        The Releasors represent that they have given consideration to Medicaid/Medicare’s
interests, if any, pursuant to the Medicaid/Medicare Secondary Payer Act and hereby certify that
they have adequately considered the interests of Medicare and Medicaid in consummating this
Agreement. The Releasors further certify that this settlement is not an attempt to shift a healthcare
burden to Medicare and Medicaid. The Releasors expressly acknowledge that they have an
independent legal obligation under 42 C.F.R. § 411.24(h), as currently in effect or hereinafter
     Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 18 of 27



modified, to satisfy any Medicare lien or interest, which the Releasors agree is their sole and
separate obligation, should any such lien or interest exist. The Releasors undertake this obligation
willingly and acknowledge that the Releasees entered into this settlement in reliance and based
upon the Releasors’ assumption of this obligation. Further, the Releasors agree that any claims
arising out of any stated interest by Medicare and/or Medicaid in this settlement are likewise
subject to the indemnification provisions contained herein and in Paragraph 4.0 regarding
indemnification, above.

        The above Medicare provisions are included in this Settlement Agreement for Releasees’
protection and does not shift the responsibility of determining whether Medicare has any past,
present, or future interest in the settlement, or of ensuring that such interest is satisfied, to
Releasees; rather, Releasors and their attorneys acknowledge that all Medicare issues, to the extent
any are implicated by this settlement, are their sole responsibility except for any notice
requirements placed upon Releasees by statute. As part of this settlement, Releasors agree to
INDEMNIFY AND HOLD HARMLESS Releasees from and against any Medicare claims related
to the aforesaid incident or the Lawsuit, including but not limited to conditional payments made
by CMS on Releasors’ behalf; future injury-related care for which CMS proves the burden to pay
shifted to Medicare; or for any other reimbursement obligations arising under 42 U.S.C. 1395y(b)
and its associated regulations. As used in this paragraph, Medicaid/Medicare includes Peachcare.

        All parties to this agreement expressly acknowledge that the consideration described herein
is the product of mutual and significant compromise and as a result, the amount of consideration
does not make the Releasors whole or completely compensate them for all economic and
noneconomic losses.

4.     Resolution and Other Liens.

        To the extent that there are any legally valid liens or subrogation claims of any kind with
respect to this Action, Releasors covenant to pay and satisfy such liens or claims, including,
without limitation, any workers’ compensation liens, health insurance liens, Medical Care
Recovery Act liens, Social Security liens, no-fault liens, PIP liens, attorney’s liens, and any liens
or claims claimed by any healthcare provider, hospital, ambulance service, other medical provider,
ERISA plan, Medicare or Medicaid. Releasors agree to indemnify, defend and hold Releasees
harmless for any claim, loss or payment Releasees may suffer, including judgments, verdicts,
awards, penalties, settlements, attorney’s fees and costs, that arise out of Releasors and/or
Releasors’ attorneys’ failure to satisfy any and all liens or claims.

5.     Hold Harmless and Indemnity Agreement.

       In consideration of the aforesaid payment, Releasors and their beneficiaries, heirs,
     Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 19 of 27



successors, insurers and assigns, have agreed to and do hereby DEFEND, INDEMNIFY and
HOLD RELEASEES HARMLESS from and against any and all further payment of damages,
debts, liens, charges and expenses of any kind, including attorney’s fees and costs, that may result
from any claims, demands, injuries, losses, actions, derivative claims, or other causes of action of
whatever nature or character. This hold harmless and indemnity agreement includes, but is not
limited to, subrogation and lien claims arising out of contract or state or federal law that any
persons (third-parties, firms or corporations including but not limited to Releasors’ healthcare
providers, insurance carriers, state worker’s compensation, and any federal agency or programs
such as Tricare, Medicare, Medicaid or Social Security), may hereafter assert by, through, under,
or however associated with the Releasors’ claim that is the subject of this Release. Releasors
acknowledge that these claims are their sole obligation and expressly agrees to pay or otherwise
resolve all such claims. Releasors further agree to and covenant to defend, indemnify and hold
Releasees harmless from and against all such lien(s) and subrogation claim(s) brought against
Releasees.

        Should any third-party make any claim against Releasees related to the injuries described
in this Release or should any third-party seek to recover monies arising out of any lien, claim or
subrogation, including recovery under 42 U.S.C. § 1395y(b), Releasor shall, upon reasonable
request, cooperate and assist Releasees so as to resist or defend such claim.

6.     No Admissions of Liability.

          Releasors agree that by settling this Action, no party shall be deemed to have admitted
liability or fault with respect to the alleged medical care or other event/circumstance giving rise to
the Action or any issues related to the Action.

7.     Binding Agreement.

       Releasors and Releasors’ attorneys are bound by this Release. Anyone who succeeds to
Releasors and Releasors’ attorneys’ rights and responsibilities is also bound. This Release is made
for Releasees’ benefit and all who succeed to Releasees’ rights and responsibilities.

8.     Governing Law.

        Any issue concerning the interpretation of this Release or its effect upon the parties hereto
shall be governed by the law of the State of Georgia.

9.     Complete Agreement.

       Releasors and Releasors’ attorneys understand and agree that this is the complete
      Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 20 of 27



agreement between the parties, and that there are no written or oral understandings, agreements or
terms directly or indirectly connected with this Release that are not expressly incorporated within
this Release.

10.     Severability.

       In the event that any provision of this Release is found to be unlawful or unenforceable,
the remaining provisions shall remain in full force and effect

11.     Confidentiality Agreement.

        The parties to this Release, including Releasors’ attorneys and Releasors, further
understand and agree that the terms and conditions of this settlement, including the sum paid to
Releasors by Community Health Systems, successor in interest of Augusta Hospital LLC, on
behalf of Defendants Augusta Hospital, LLC d/b/a Trinity Hospital of Augusta, Venkatesan
Gorantla, MD, and Augusta Physician Services, LLC, and under the terms of this Release, and any
communications between the parties hereto and their attorneys concerning the Release and the
negotiations thereof (the “Confidential Information”), are confidential and the confidentiality of
the Release is a material inducement to each party in the making of this settlement. The parties
further agree that the fact that the matter settled is itself confidential. If asked the status of the
Action the parties shall simply state that the case has been amicably resolved among the parties.
Therefore, the parties, including Releasors’ attorneys, agree that neither they nor their executors,
administrators, officers, employees, attorneys, agents, insurers and/or assigns will directly or
indirectly publish, discuss or otherwise disclose the Confidential Information, except: (1) as
necessary to obtain court approval of this settlement or as authorized or directed by a court order
from a court of competent jurisdiction; (2) to the parties’ respective attorneys, accountants,
auditors, tax advisors, financial planners, insurers and reinsurers; (3) in an action to enforce the
terms of the settlement; (4) pursuant to written agreement between and among the parties; (5) to
governmental regulatory authorities; and/or (6) as otherwise required by law. Further, the parties
acknowledge, agree and stipulate that any disclosure of the Confidential Information will
constitute a breach of the Confidentiality Agreement.

       It is specifically agreed to by the parties that the fair consideration for this confidentiality
agreement is One Hundred Dollars ($100.00), which is included in the total settlement amount of
Three Million Five Hundred and Fifty Thousand Dollars ($3,550,000.00) paid by Community
Health Systems, successor in interest of Augusta Hospital LLC, on behalf of Defendants Augusta
Hospital, LLC d/b/a Trinity Hospital of Augusta, Venkatesan Gorantla, MD, and Augusta
Physician Services, LLC, as set forth in Paragraph No. 2 above.

12.     Signature.
    Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 21 of 27




       Releasors hereby acknowledges that Releasors have read this Release, consisting of nine
(9) pages, are of legal age and competent to understand and enter into this Release, are not under
any restraint or duress, and have conferred with legal counsel. Releasors understand that by
executing this Release, Releasors and Releasors’ attorneys have released Releasors and Releasors’
attorneys’ legal rights against Releasees as stated herein, understand its terms, and agree to the
terms of this Release.




                               [Signatures on the following page.]


                                             _____________________________________________
                                             Sherecia Willis, Individually and as Next Friend,
                                             Parent, and Natural Guardian of Minor Child,
                                             CW
                                             Releasor-Plaintiff


SWORN TO AND SUBSCRIBED
before me this day of October 2019.

_______________________________
Notary Public
My Commission Expires: _____________




                                             _____________________________________________
                                             Derrique Newsome, Individually and as the
                                             Natural Parent of the Minor Child C.W.
                                             Releasor


SWORN TO AND SUBSCRIBED
before me this day of October 2019.

_______________________________
Notary Public
My Commission Expires: _____________
    Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 22 of 27




                                       _____________________________________________
                                       James S. Murray, as Guardian Ad Litem for
                                       minor child CW
                                       Releasor


SWORN TO AND SUBSCRIBED
before me this day of October 2019.

_______________________________
Notary Public
My Commission Expires: _____________
    Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 23 of 27



The undersigned agrees to be bound by the Confidentiality Agreement contained above in
Paragraph No. 12 of this Release.


                                              Attorneys for Releasors and Plaintiff




Date:                                  By:
                                              Chuck Pardue, Esq.
                                              PARDUE AND ASSOCIATES, P.C.
                                              211-A Bobby Jones Expressway
                                              Martinez, GA 30907

                                              Nelson O. Tyrone, Esq.
                                              TYRONE LAW FIRM
                                              1201 Peachtree St., N.E., Ste. 2000
                                              Atlanta, GA 30361

                                               Leighton Moore, Esq.
                                              THE MOORE LAW FIRM, P.C.
                                              100 Peachtree St., Ste 2600
                                              Atlanta, GA 30303
Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 24 of 27




                                                        �.'O,NJIJl/1•:NllA r,.
                                  IJJ,; J I I ,l•1M)':J�'J llJSIIUJ.i · · Jll.li.l)'I A'I l:.M l·,l'I I

  Case: Willis,,. USA, <'.I al.

  DESCIUPTJON.                                                                                             AMOUNT

  SETfl,EMENT • Trinily Hospilal of A11gusl11                                                              i 3,550,000 on
                                                                                                           $ 1,420,000.00
  LESS /\1TORNEY'S FEES (•10%or11uspi1ul Scllleme-111)
        Tyrone Law Firm                                                  $ 639.000,00
         Pardue and /\ssocialcs, I' C.                                   $ 639.000.00
        The Moore JA111· Finn. PC                                        $ 142,000.00
  * LESS LITIG/\TJON EXPENSES:                                                                              $ 153,046.16
         Tyrone Law Firm                                                  $ 93,651.91
         Pardue and Associates, P.C.                                      $ 58,129.00
         ll1e Mooru Law Finn, PC                                          $ 1,265.25

   **LESS FUNDS HELD FOR ADDITIONAL                                                                        $    30,000.00
   EXPENSES:
   NET TO CLIENTS TO BE PAID AS FOLLOWS:                                                                   $1,946,953.84

   (.     TO SHERECIA WlLLrS AND OERRIQUE                               $ 194,695.38
          NEWSOME ([0%):
   2.     TO SPECIAL NEEDS TRUST (90%):                                 $ 1,752,258.46


         TI,c undersigned accept lhe above disbursements acknowledging the same to be true and correct and give
   Nelson Tyrone the authority to deposit �1c settlement drafts received into an escrow account and make the
   disbursements from tl1at <1ccount as set forth above.

         *l11c cxp.;nscs lotalcd here represent half of the total expenses in this case. The remaining expenses will be
  reimbursed from the settlement/recovery from the United States.

          *"'There may be outstanding expcmcs that have not been received by the attorneys as of the date of the
   scttlcmcm statement. Therefore, $3 0,000. 00 is being held in escrow for at least one hundred and twenty (120)
   days to pay for these costs and expenses. Any balance remaining will be disbursed to SHERECIA WILLIS
   AND DERRlQUE NEWSOME.




                                                                                                          EXHIBIT D
Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 25 of 27




  Tile 1111dl.l1,;ig11w di1,:11ls have 111.illc l11ci1 ow11 inucpwllrn l c.Jccisiun about how lu i11vc!;t Ll1ci1 sclllc1nc11l fo11c.Js i11
 consultation with their pc1:mnal advisors. The 11ndcrsig11..:<l clients acknowledge that allomcys arc not fimmcial
 profcssio11.1Js nnd that the 11ndcrsig11cd nllomcy hns made 110 suggestion or representation whatsoever as to any
 invesuncnt option being the proper investment to be mm.le hythcm.

          1hc undersigned clients farther acknowledge thnt the settlement of all cl.ums is co11fidcntial, and the amount
  of the scltlcnu.:nl must nol be discussed with ru1yonc other l11an 01cir aUomcys or financial advisors.


           1l1is thcJL<iny of          O(AOWf . 2019.


  SI-IERECIA WILLIS, Individually and ;1s                                 DEil QUE 0 WSOME. Jndividuully and as
  parent and natural guarrli:m of                        C.W.             parent and naturnl guardian of        C.W.




                              C.W.




                  -C_,
       � ____
   =  �
   Leighton Moore
Fax Server              9/6/2019 7:55:12
        Case 1:17-cv-00015-JRH-BKE       AM 229
                                   Document   PAGE     2/002
                                                 Filed 01/10/20 Fax Server
                                                                Page 26 of 27


            GEOR.GlA DEPARTMENT
            OF COMMUNITY HEAL'TH


 rlan P. Kemp, Governor                                                                      Frank W. Berry, Commissioner
            2 Peachtree Street, NW      Atlanta, GA 30303-3159      I 404-656-4507        www.dch.georgia.gov

                                                  September 06, 2019

      PEGGY CHEESBOROUGH
      PARDUE & COSKREY, LLC
      211 BOBBY JONES EXPRESSWAY, SUITE B
      MARTINEZ, GA 30907
      RE: Medicaid Member:                                 C.W.
      Case No:                               192085/0000294755
      Date of Accident/Injury:               02/01/2016
      Policy and/or Group:                   I
      Claim Number:
      Insured:

      Dear PEGGY CHEESBOROUGH:

      This letter will confirm that current records of the Georgia Department of Community Health
      (DCH) do not indicate any payments have been made for accident - related services rendered to
      the above referred.

      If you have any questions or need further assistance, please call me at 678-564-1163. If you need
      to make contact via mail or fax, please use this address:
      Casualty Unit
      900 Circle 75 Parkway
      Suite 650
      Atlanta, GA 30339
      Fax: 855-467-3970
                                                    Sincerely,
                                                    Jessie Mack
                                                    Subrogation Unit




                                                                                         EXHIBIT E
           Healthcare Facility Regulation I Medical Assistance Plans I State Health Benefit Plan I Health Planning
                                                    Equal Opportunity Employer
       Case 1:17-cv-00015-JRH-BKE Document 229 Filed 01/10/20 Page 27 of 27



VA
                         U.S. Dep�rtmtt1t tlfVeteransAff�lu

                         Veterans He.,lth Administration
                         ChkfBuJlnw Ofti« Pur�l11ned '4re




     VHA OFFICE OF COMMUNITY CARE
     PO Box 469062
     Denver, CO 80246-9062


     September 4, 20 I. 9


     PARDUE & COSKREY, LLC.
     21 l BOBBY JONES EXPRESSWAY, SUlTE B
     MARTINEZ, GA 30907

     FAX:706�722-0149

     Re:                                C.W.
     Date oflnjury: 02/01/16
     Ref: HAC 191502

     Dear Peggy Cheesborough:

     In regards to your August 26, 2019 letter to our office, to date we have not posted any paid
     claims related to         C.W.            lnjur.y. Our records indicate we have not paid for injury
     related services received from 02/01/16 to 0.9/04/19 and we do not have an outstanding lien
     against him regarding the aforementioned injury. Prior to settlement, please co11tact our Third
     Party Lfabilitv Dlvi,;ion so we can vcrifv iftliere are anv paid medical claims after tlte date of
     tlu"s letter. Please note provider.f have'one (1) pear to file cl.aims forpayment w#h CHAMPVA.

     If we may be of further assistance, or you have a11.y questions concerning this matter, plca.se feel
     free to contact Vickie Bailey at 303-372"3619.

     Sincerely.
                  . Dlgltally �lgnetl
     Stuart TaybyStuartTay
               123478
     123478 . Oate:2.019.09,04
                   11:29:49 •06'00'
     Stuart Tay� Supervisor Team .B
     Debt Collection Unit and
     Third Pa11y Liabi1ity




                                                                             EXHIBIT F
